DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,920,440 in view of Sumonthee (US 20100065482). 
Regarding Claim 1:
	The claims of the Patent disclose the pool cleaning robot comprising: an impeller (see claim 1); an impeller motor that is configured to rotate the impeller (see claim 8); wherein the impeller, once rotated at a first rotational direction, is configured to induce 10fluid to flow through the pool cleaning robot; a filter for filtering fluid that flows through the pool cleaning robot; and wherein the filter and the impeller are detachably coupled to one or more elements (connecting elements) (see claim 10) of the pool cleaning robot; and are configured to 
	The patent does not explicitly claim a drive motor.
	Sumonthee teaches a pool cleaning robot comprising a drive motor (motor drive assembly) (see para. 0013).
	The patent and Sumonthee are analogous inventions in the art of pool cleaning robots. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the drive motor of Sumonthee to the pool cleaning robot of the patent because it allows the robot to move within the pool (transfers power to wheels) (see Sumonthee para. 0038).
Regarding Claim 2:
	The claims of the Patent disclose the pool cleaning robot according to claim 1 wherein the impeller is configured to rotate about an axis that is located at a center of the filter (see claim 2).
Regarding Claim 3:
	The claims of the Patent disclose the pool cleaning robot according to claim 1 wherein the filter comprises a cylindrical shaped filtering element (filter core) that is at least partially surrounded by the filter (a core is necessary surrounded) (see claim 9).
Regarding Claim 4:
	The claims of the Patent disclose the pool cleaning robot according to claim 3 wherein the cylindrical shape filtering 20element is surrounded by a filter enclosure (see claim 20).

	The claims of the Patent disclose the pool cleaning robot according to claim 4 wherein the filter enclosure contacts an axis configured to rotate the impeller (both filter and impeller are rotated by the same motor) (see claims 8 and 9).
Regarding Claim 6:
	The claims of the Patent disclose the pool cleaning robot according to claim 1 wherein the filter and the impeller are mechanically coupled to each other (motor rotates both components therefore they are mechanically coupled) (see claims 8 and 9).
Regarding Claim 7:
	The claims of the Patent disclose the pool cleaning robot according to claim 1 wherein the filter and the impeller are distant from each other (above or below the impeller) (see claims 6 and 7).
Regarding Claim 8:
	The claims of the Patent disclose the pool cleaning robot according to claim 1 wherein a top of the filter does not exceed a bottom of the impeller (below the impeller) (see claim 6).
Regarding Claim 9:
	The claims of the Patent disclose the pool cleaning robot according to claim 1 wherein a top of the impeller does not 30exceed a bottom of the filter (impeller below the filter) (see claim 7).
Regarding Claim 10:
	The claims of the Patent disclose the pool cleaning robot according to claim 1 comprising a first fluid opening and a second fluid opening; wherein the impeller, once rotated 
Regarding Claim 11:
	The claims of the Patent disclose the pool cleaning robot according to claim 1 comprising connecting elements for holding the filter within the pool cleaning robot (see claim 10).
Regarding Claim 12:
	The claims of the Patent disclose the pool cleaning robot according to claim 1 wherein the one or more elements of the 10pool cleaning robot comprise a part of a housing of the pool cleaning robot (hold within the housing therefore they are part of the housing) (see claim 10).
Regarding Claim 13:
	The claims of the Patent disclose the method for operating a pool cleaning robot, the method comprises: rotating an impeller by an impeller motor at a first rotational direction thereby inducing, by the impeller, fluid to flow through the pool cleaning robot; filtering, by a filter, fluid that flows through the pool cleaning robot; wherein the filter, 15the impeller, the impeller motor belong to the pool cleaning robot; and concurrently detaching the filter and the impeller from one or more elements of the pool cleaning robot thereby exiting the filter and the impeller from the pool cleaning robot while the impeller motor remains coupled to the one or more elements of the pool cleaning robot (see claim 13).
	The patent does not explicitly claim a drive motor.

	The patent and Sumonthee are analogous inventions in the art of pool cleaning robots. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the drive motor of Sumonthee to the pool cleaning robot of the patent because it allows the robot to move within the pool (transfers power to wheels) (see Sumonthee para. 0038).
Regarding Claim 14:
	The claims of the Patent disclose the method according to claim 13 wherein the one or more elements of the pool cleaning robot comprise a part of a housing of the pool cleaning robot (see claim 10).
Regarding Claim 15:
	The claims of the Patent disclose the method according to claim 13 wherein the rotating comprises rotating the impeller about an axis that is located at a center of the filter (see claim 2).
Regarding Claim 16:
	The claims of the Patent disclose the method according to claim 13 wherein the filter and the impeller are mechanically 25coupled to each other (motor rotates both components therefore they are mechanically coupled) (see claims 8 and 9).
Regarding Claim 17:

Regarding Claim 18:
	The claims of the Patent disclose the method according to claim 13 wherein a top of the filter does not exceed a bottom of the impeller (below the impeller) (see claim 6).
Regarding Claim 19:
	The claims of the Patent disclose the method according to claim 13 wherein a top of the impeller does not exceed a bottom of the filter (filter above the impeller) (see claim 7).
Regarding Claim 20:
	The claims of the Patent disclose method according to claim 13 comprising connecting elements for holding the filter within the pool cleaning robot (see claim 10).
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  The claims state “claim 1wherein” there should be a space between the “1” and “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4:
	The claim states “the cylindrical shape filtering element is surrounded by a filter enclosure.” Claim 4 depends from claim 3 which requires that the cylindrical shaped filtering element is “at least partially surrounded by the filter.” It is therefore not clear if claim 4 is requiring an additional feature (filter enclosure) that surrounds the cylindrical shaped filtering element of if the filter enclosure if the part of the filter that at least partially surrounds the cylindrical shaped filtering element.

Regarding Claim 5:
	The claim state that the filter enclosure “contacts an axis configured to rotate the impeller.” It is not clear what “contacts and axis” is limited to or how an axis can be configured to rotate an impeller.

Regarding Claim 11:


Regarding Claim 13:
	The claim states “the filter…belong to the pool cleaning robot” it is not clear what the term “belong to” is limited to.

Regarding Claim 20:
	The claim requires “connecting element” it is not clear if the connecting elements are further limiting or in addition to the “one or more elements” that the filter and impeller are detachably coupled to.  It is further not clear if the term “connecting” is a step or the name of the elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/16/2021